                Case 2:20-cv-02216-DDC-JPO Document 1 Filed 04/29/20 Page 1 of 5



                                                                                                  FILED
\'




                                                                                                     APR 2 9 2020
                                      IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF KANSAS                            TIMOTlffM· OBRIEN CLERK
                                                                                                 BY,_Of':;r-
                                                                                                      _ _ _ _ Deputy

                                                                   )
                                                                   )

                                                                   )

              (Enter above the full name of Plaintiff(s))         )
                                                                  )
       vs.                                                        )
                                                                  )
     ~ l()(t~CT:{t>V--<.\     Su.{n\\-U'CG: f\mc-\-               )       Case Number:   c).o -~v- ,;J,;2/iL,-D(t!-\_TPG
       Name                                                       )                 (To be assigned by Clerk)
                                                                  )
                                                                  )
       Street and number                                          )
                                                                  )
       ~CX:O~~m~ra..~,f----'-\)~E~_ _<o~~~'~'--1~
                                            \ _ _ _ _)
       City                 State        Zip Code                 )

       (Enter above the full name and address of
       Defendant in this action - list the name and address
       of any additional Defendants on the back side of
       this sheet.)

                                 EMPLOYMENT DISCRIMINATION COMPLAINT

       1.       This employment discrimination lawsuit is based on ( check only those that apply):

                @           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
                            for employment discrimination on the basis of race, color, religion, gender, or
                            national origin.
                            NOTE: In order to bring suit in federal district court under Title VII, you mustfirst
                            obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

                0           Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
                            seq., for employment discrimination on the basis of age (age 40 or older).
                            NOTE: In order to bring suit in federal district court under the Age Discrimination
                            in Employment Act, you must first file charges with the Equal Employment
                            Opportunity Commission.

                 D      American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                        for employment discrimination on the basis of disability.
                        NOTE: In order to bring suit in federal district court under the American with

                                                              1
          Case 2:20-cv-02216-DDC-JPO Document 1 Filed 04/29/20 Page 2 of 5


 !

',


                   Disabilities Act, you must first obtain a right-to-sue letter from the Equal
                   Employment Opportunity Commission.

           D       Other (Describe)




     2.   If you are claiming that the discriminatory conduct occurred at a different location than the
          address provided for Defendant, please provide the following information:


          (Street Address) (City/County) (State) (Zip Code)

     3.   When did the discrimination occur? Please give the date or time period:



                                 ADMINISTRATIVE PROCEDURES

     4.   Did you file a charge of discrimination against Defendant(s) with the Kansas State
          Division of Human Rights or the Kansas State Commission on Human Rights?

           ml    Yes       Date filed:   \().t) . .;)3   1   <i-Dci-C
           D     No

     5.   Did you file a charge of discrimination against Defendant(s) with the Equal Employment
          Opportunity Commission or other federal agency?

           [3]I Yes        Date filed:    JQ..'t\.   d ~ 1 JC>:> C)
           QNo

     6.   Have you received a Notice of Right-to-Sue Letter?
           ~ Yes       D     No
          If yes, please attach a copy of the letter to this complaint.

     7.   If you are claiming age discrimination, check one of the following:

          c=J 60 days or more have passed since I filed my charge of age discrimination with the
          ~ Employment Opportunity Commission.
          L_J
          _ _ fewer than 60 days have passed since I filed my charge of age discrimination with

                                                         2
           Case 2:20-cv-02216-DDC-JPO Document 1 Filed 04/29/20 Page 3 of 5


\'




             the Equal Employment Opportunity Commission

                                        NATURE OF THE CASE
     8.      The conduct complained of in this lawsuit involves (check only those that apply):
             fil__ failure to hire me
             _LJ_ termination of my employment
              D failure to promote me
              I · I failure to accommodate my disability
              @ terms and conditions of my employment differ :from those of similar employees
              @ retaliation
             IRJ harassment
             I I reduction in wages
             D other conduct (specify):




             Did you complain about this same conduct in your charge of discrimination?



     9.      I believe that I was discriminated against because of (check all that apply):

             IRl my race or color, which is \:\Q'nmw /l\~1t'C\f' f\'(Y'(L,,~C\.\'\
              D   my religion, which is _ _ _ _ _ _ _ _ _ __
             5Z1 my national origin, which is _\-\.,_,_,Q~Jv~fil-'".,_,"--..._)_ _ _ _ __
             D    my gender, which is D        male; D       female
             D    my disability or perceived disability, which is _ _ _ _ _ _ _ _ _ _ __
             D    my age (my birth year is: - - - - - - - - - ~
             D    other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             I~ [°u  state the. same reason(s) in your charge of discrimination?
                   Yes      _D_No

     10.     State here, as briefly and clearly as possible, the essential facts of your claim. Describe
             specifically the conduct that you believe is discriminatory and describe how each
             defendant is involved in the conduct. Take time to organize your statement; you may use
             numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
             to cite cases or statutes.




                                                            3
           Case 2:20-cv-02216-DDC-JPO Document 1 Filed 04/29/20 Page 4 of 5


\



             Cei.\\oc\ ::VI, ttll(t .!: l}.jJO:\: :\-6           ro,J   C\0"::,,q'Ntd N:Qa., 1iu~c::na~,

             Eal~C\:ra~ ~xQ,<2~ \t>                 f'f'Q_   oCl± :\() s±ffi.\ aD\)ib\~ .




            (Attach additional sheets as necessary).

    11.     The acts set forth in paragraph 10 ofthis complaint:
            __D__ are still being committed by Defendant.
             L_J    are no longer being committed by Defendant.
             LX!I   may still be being committed by Defendant.

    12.                                           Plaintiff:
             t_J    still works for Defendant
             IXII   no longer works for Defendant or was not hired

    13.     If this is a disability-related claim, did Defendant deny a request for a reasonable
            accommodation?
             I   i Yes       I     II No



           Explain:---------~-----------------




                                        REQUEST FOR RELIEF

    As relief from the allegations of discrimination as stated above, Plaintiff prays that the court grant
    the follo-lin] relief to Plaintiff: (check any and all that apply)
                      Defendant be directed to employ Plaintiff
            -.-LJ--,---Defendant be directed to re-employ Plaintiff
               LJ Defendant be directed to promote Plaintiff
               [x] Defendant be directed to 0CU.., t,~'\1\~'f\~D'f\

                                                       4
       Case 2:20-cv-02216-DDC-JPO Document 1 Filed 04/29/20 Page 5 of 5




           D      Injunctive relief (please explain): _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           @      Monetary damages (please explain): _ _ _ _ _ _ _ _ _ _ _ _ _ __
           00     Costs and fees involved in litigating this case
           00     As additional relief to make Plaintiff whole, Plaintiff

seeks: (oS\ \ D ~ '.            :\'CDO:\:{X\~ ·.J30, ;)Y() ,°bD('~(n~ ·J ,?,a 1J\.IQ; puDi\-\\)Q
~~ tt,S,Ci''r) j bm-\\C)'(\hl               c.\i.S\'\Q~~ ·ii ;3C ., C'C{)   i N::\-0,)...,~C)f)       '. 1 f{)/'100         A\l
~C)U'(-\ C.D~\-. \Cito-\. '.i ,;;)~~ 1'-\3C)
and such other relief as may be appropriate, including attorney's fees, if applicable.




Signed this ;)S__ day of _ _._A--'-\"\)=r..._)\,..___ _ _ _ _~~ - , '



                                                             Signature of Plaintiff
                                                               l ot:Q:Sro '.BN at\_+
                                                            Name (Print or Type)
                                                             '½8 R· I:)4-h &+-
                                                            Address
                                                              KOJ\~CC) el:\-¼ , \C~ Colo IC) 1
                                                            City State Zip Code
                                                              (qi~) d8J-\3~ 1
                                                            Telephone Number


                                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { Dwichita, @Kansas City,             Dropeka}, Kansas as the location for the trial in
                             (Select One Location)
this matter.

                                                            ~intiff                            -

                                     REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.
                                    _Yes
                                        (Select One)
                                                    O N ~_ _ __
                                                            _S::::ig=n:;;2;:r:Ze2o~fP=l=---ai-.ni-iff-----------=====----
Dated:. OY /,,X)clO
(Rev. 10/15)


                                                       5
